El Juez Asociado Se. FbaNco Soto,
emitió la opinión del trihnnal.
Este es nn pleito en Cobro de cierta cantidad de dinero.
Los demandados suscribieron a favor del demandante nna obligación, qne en lo pertinente, dice lo siguiente:
“Por $1,700. — Debemos y pagaremos a don Angel Santiago o a sn orden la suma de mil setecientos dollars en la forma y con las condiciones qne se expresan a continuación:
“Las condiciones del pago son: Pagaremos todos los lunes, de ocho en ocho días, empezando el Lunes día veintiuno de marzo de mil novecientos veintiuno, a nuestro acreedor Don Angel Santiago la suma de cien dollars ($100.00) moneda corriente americana, basta dejar extinguida la deuda totalmente. Si por cualquier circunstan-cia no pudiésemos pagar la suma total de cien dollars de cualquier plazo, entonces abonaremos a nuestro acreedor la cantidad que po-damos siempre que justifiquemos con la posesión de mercancías en cantidad suficiente para responder de la parte del plazo adeudado más el remanente de la deuda, y debemos tener a la inspección de nuestro acreedor las citadas mercancías.
“Nos comprometemos a pagar las costas, gastos y honorarios de abogado en el caso de reclamación judicial siempre que dicha recla-mación surja de algún acto nuestro, perjudicial a nuestro acreedor, al dejar de cumplir las condiciones de este documento.
“Al fiel cumplimiento de esta obligación, además de las mer-cancías a que hacemos mención arriba, comprometemos a favor de *588nuestro acreedor nuestros bienes habidos y por haber y especialmente ponemos en garantía de nuestro acreedor el siguiente inmueble:
“Se entiende al hablar de mercancías en este documento una exis-tencia de carbón vegetal que poseo y al tasar dicha existencia a fin de determinar si hay cantidad suficiente para cubrir el importe de la deuda debe hacerse la tasación de acuerdo con el precio de costo de dicho carbón.”
El demandante alega que de acuerdo con dielia obliga-ción los demandados satisficieron tres plazos semanales de cien dollars cada uno y después, no pudiendo continuar con el pago de la cantidad de cien dollars, abonaron siete plazos de cincuenta dollars, cuyas cantidades así pagadas ascienden a la suma de seiscientos cincuenta dollars, quedando adeudar al demandante un remanente líquido de mil cincuenta dollars; que los demandados, después que dejaron de efectuar el pago total de cien dollars, nunca justificaron estar en posesión do mercancías en cantidad suficiente para responder del rema-nente de la deuda; que dichos demandados no han satisfe-cho en todo ni en parte los plazos correspondientes a los vencimientos de 30 de mayo, 6, 13 y, 20 de junio de 1921, a pesar de haber sido requeridos por el demandante a ese fin, y que inspeccionadas por el demandante las mercancías que estaban en posesión de los demandados, no existía cantidad suficiente para responder de los plazos adeudados y el rema-nente de la deuda.
Los demandados contestaron la demanda admitiendo que habían suscrito la obligación mencionada, negaron los demás hechos de la demanda y como materia de defensa alegaron que habían abonado tres plazos de cien dollars, ocho plazos de cincuenta dollars cada uno y que habían entregado ade-más a su acreedor un reloj y leontina de oro valorados en cien dollars, quedando a deber solamente novecientos dollars, y que siempre han estado en posesión de bienes suficientes para garantizar la suma adeudada. En la misma contesta-*589eión se alega además que la demanda no aduce hechos sufi-cientes para determinar una causa de acción. .
La corte inferior declaró con lugar la demanda, y los de-mandados, no conformes con la sentencia, lian interpuesto la presente apelación.
Los apelantes, señalan como errores: la desestimación de la excepción de falta de causa de acción, y la apreciación equivocada de la prueba por la corte inferior.
Examinaremos los errores en el orden indicado.
Los términos de la obligación que se inserta en la de-manda y el hecho de que los demandados no han satisfecho en todo ni en parte ninguno de los plazos semanales corres-pondientes a los vencimientos de 30 de mayo, 6, 13 y 20 de junio de 1921, y que han rehusado el pago de esos plazos a pesar de ser requeridos, son alegaciones que hacen suficiente la demanda para determinar una buena causa de acción, por lo menos en cuanto a los plazos vencidos y no pagados.
Asimismo las alegaciones 4a. y 5a. de la demanda deben entenderse en armonía con las condiciones pactadas en la obligación. Una de esas condiciones es que si por cualquier circunstancia no pudiesen los demandados pagar la suma íotal de cien dollars, entonces abonarían ia cantidad que pudiesen, siempre que justificaran con la posesión de mer-cancías una cantidad suficiente para responder del plazo adeu-dado más el remanente de la deuda; y lo que alega el de-mandante, como cuestión de hecho, es la negativa de haberse cumplido por los demandados con aquella condición, la que en tal forma alegada es suficiente para sostener la demanda. Por otra parte, como las alegaciones de la demanda han de admitirse como ciertas, a los efectos de la excepción presen-tada, los apelantes no pueden aislar determinadas alega-ciones, rechazarlas y suponer su eliminación para sostener que el resto de la demanda es insuficiente; porque la elimi-nación de alegaciones es cuestión que debe suscitarse en la *590corte inferior y no pnede levantarse por primera vez en ape-lación.
El segundo error señalado se refiere a la apreciación de la prueba.
El contrato celebrado en este caso por las partes consis-tió en un préstamo que bacía el demandante a los demanda-dos, mediante ciertas garantías. Los demandados se dedi-caban a la compraventa de carbón veg’etal y sujetaron a la responsabilidad de la deuda que contrajeron, las existencias de su negocio. La mercancía aumentaba o disminuía cada semana, según el tráfico, y de abí se hizo depender principal-mente no sólo la cantidad que debía pagarse en cada plazo sino también el vencimiento de la obligación. Los pagos para extinguir la deuda debían hacerse cada semana. La prueba demuestra que los demandados realizaron primera-mente tres pagos de cien dollars, después siete de cincuenta dollars, y por último, no hicieron pago de cantidad alguna. Según el convenio, la obligación de los demandados era satisfacer al demandante la suma de cien dollars semanales basta dejar extinguida totalmente la deuda. Se previo el caso de si por cualquier circunstancia no pudieran pagar la suma de los plazos en la cantidad que fueran fijados, queda-ban autorizados para hacer pagos inferiores, siempre que dichos demandados justificaran tener en su posesión mer-cancías suficientes para responder del plazo en descubierto y más el remanente de la deuda. Pero el contrato no auto-rizaba a los demandados de suspender en absoluto los pagos, cualquiera que fuera la cantidad de la mercancía en posesión de los demandados.
El caso previsto en el contrato de poder hacer pagos los demandados, inferiores a cien dollars, tenía que fundarse en un motivo justo y razonable como podía considerarse el me-nor movimiento en las ventas por la naturaleza del mismo negocio; pero fué siempre una condición esencial del prés-tamo, la obligación por parte de los demandados, mantener *591en sn posesión determinada cantidad de carbón vegetal, cuyo valor respondiera al plazo vencido más el remanente de la denda, de conformidad con las palabras y espíritu del con-trato. A los demandados, por tanto, correspondía justificar en cualquier momento la situación de su negocio y de que el volumen del mismo respondía siempre a la deuda flotante, y así las cosas, a ellos correspondía haber cumplido, y de-mostrar en el juicio, lo que no hicieron, esa parte del con-venio, porque sobre dichos demandados era que recaía el peso de la prueba en ese extremo. Véase el artículo 1182 del Código Civil.
Además, el hecho realizado por los demandados de suspender los pagos semanales sin justificar en alguna forma la solvencia de su negocio, era una presunción juris tantum de que por actos propios de dichos demandados había dismi-nuido la garantía que sobre su mercancía habían establecido; y en tal situación, los demandados, de acuerdo con lo pres-crito en el artículo 1096 del Código Civil, perdieron todo de-recho a utilizar los plazos que no habían vencido y el total de la deuda se hizo, como consecuencia, exigible por el de-mandante.
No está demás hacer mención de la parte de la contes-tación que refiere que entre los plazos satisfechos por los deudores figuraba la entrega al demandante de un reloj y leontina valorados en cien dollars; pero los mismos ape-lantes admiten en su alegato que ese particular no fué pro-bado por ellos.
Por las razones expuestas la sentencia de la corte inferior debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.